     Case 1:20-cv-00355-DAD-HBK Document 23 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR ROBLES,                                     No. 1:20-cv-00355-NONE-HBK
12                        Plaintiff,                     JOINT STIPULATION FOR DISMISSAL
                                                         UNDER FED. R. CIV. P. 41 (a)(1)(A)(ii)
13            v.
                                                         (Doc. No. 22)
14    A. FLORES, Correctional Officer at Kern
      Valley State Prison, and M. ORTIZ,                 ORDER DIRECTING CLERK TO ASSIGN
15    Correctional Officer at Kern Valley State          THIS CASE TO DISTRICT JUDGE
      Prison,
16
                          Defendant.
17

18

19           On June 10, 2021, the parties filed a Joint Stipulation for Dismissal, stipulating to the
20   dismissal of this action with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii). (Doc. No. 22).
21   According to the Joint Stipulation “each party shall bear its own litigation costs and attorney’s
22   fees.” (Id.).
23           Accordingly:
24           1.      Pursuant to the Joint Stipulation for Dismissal (Doc. No. 22), this action is
25   dismissed with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).
26           2.      The Clerk of Court shall terminate any pending motions, assign this case to a
27   district judge, and close this case.
28
                                                        1
     Case 1:20-cv-00355-DAD-HBK Document 23 Filed 06/11/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   June 11, 2021
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
